Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Claim 1 recites the limitations that are underlined as followed:
Claim 1. A multifunctional rigid-flexible operation engineering rescue accessory is characterized in that: the accessory including a frame (1), two working hydraulic cylinders (2), a functional hydraulic cylinder (15) and a working hydraulic motor (17); the cylinder (2), the functional hydraulic cylinder (15), and the working hydraulic motor (17) are used for controlling movement; the working hydraulic cylinder (2) is connected with the gripping claw (4) through the gripping device connecting rod (3); the lower end of the flexible cleaning device base (5) is connected to the frame (1) through a frame box end cover (11) and a bearing (10), and the frame box end cover (11) fixed with the outer ring of the bearing (10), the inner ring of the bearing (10) is fixed to the outside of lower end of the base (5), and the lower part of the frame box end cover (11) is bolted to frame (1); the shaft (51) of the flexible cleaning device base (5) passes through the hole in the center of rotating guide sleeve (9), and connect with the working hydraulic motor (17) through shaft spline (); the cylindrical roller (12) is connected with the flexible cleaning device base (5), and arranged in a circular curve; the cylindrical connecting rod (92) at the lower end of rotating guide sleeve (9) passes through the circular hole (52) and is connected to the sweeping brush (13); the connecting rod through hole (93) is connected to the sweeping brush (13) through the pin shaft to form a rotating pair, and a torsion spring is designed at the junction, the sweeping brush (13) is pressed on the surface of the cylindrical roller (12) through the external force provided by torsion spring; the rotating sleeve bearing (16) is installed between the moving guide sleeve (6) and the rotating guide sleeve (9), the outer ring of the rotating sleeve bearing (16) is fixedly installed in the annular groove (62) of the moving guide sleeve (6), and the inner ring of the rotating sleeve bearing (16) is fixedly installed in the annular groove (91) of the rotating guide sleeve (9) ; the boss (61) is fixed with the guide slider (7) by screws; the guide slider rail (8) is fixed on the frame (1) by bolts; guide sliding block (7) is connected with the guide slide rail (8) to  a moving pair; the boss (63) of the moving guide sleeve (6) is fixedly connected with the piston rod of the functional hydraulic cylinder (15); the dust cover (14) is fixedly connected with the cylindrical 11 connecting rod (92) at the lower end of the rotating guide sleeve (9) through the circular through hole on the surface; the functional hydraulic cylinder (15) is fixedly installed inside the cavity of the frame (1) by bolts; the working hydraulic motor (17) installed on the boss between the upper cavity and the lower cavity of the frame (1) by bolts.
There is insufficient antecedent basis for these limitations in the claim. Since claims 2-9 further depend on claim 1, they are also rejected.  

Claim 1 recites the limitation "the boss" in line 3 on page 12. It is unclear to the examiner if the applicant is referencing hole(63) or hole(61). For examination purposes it will be assumed the applicant intended it to be hole(61). Since claims 2-9 further depend on claim 1, they are also rejected.  

Claim 2 recites the limitations that are underlined as followed:
Claim 2. A multifunctional rigid-flexible operation engineering rescue accessory according to claim 1 is characterized in that: when the piston of the functional hydraulic cylinder (15) is pushed out, the moving guide sleeve (6) is pushed upward along the positive direction of z- axis, thereby driving the rotating guide sleeve (9) to move upwards synchronously, and driving the sweeping brush (13) into ; when the piston of the functional hydraulic cylinder (15) is retracted, it drives the moving guide sleeve (6) to move downward along the negative direction of z-axis, thereby driving the rotating guide sleeve (9) to move down synchronously, and driving the sweeping brush (13) to be pushed out from the cavity; the working hydraulic motor (17) drives the flexible cleaning base (5) of the sweeping device rotates, thereby driving the sweeping brush (13) located in the rectangular groove (54) to rotate; the rotation of the flexible cleaning device base (5)  drives the rotating guide sleeve (9) to rotate synchronously; at this point, the moving guide sleeve (6) is fixed and stationary, while the rotary guide sleeve (9) rotates relative to it.
There is insufficient antecedent basis for these limitations in the claim. 

Claim 3 recites the limitations that are underlined as followed:
Claim 3. A multifunctional rigid-flexible operation engineering rescue accessory according to claim 1 is characterized in that: frame (1) is a cuboid, the center of the cuboid is designed with two cylindrical cavities, upper cylindrical cavity and lower cylindrical cavity, directions of the two cylindrical cavities are along the z-axis; the upper cylindrical cavity is used to arrange the working hydraulic motor (17), the lower part of upper cylindrical cavity connect the lower cylindrical cavity, and there is a boss used for installing the fixed hydraulic motor (17); the lower cylindrical cavity is used to arrange the flexible cleaning device base (5), the flexible cleaning device base (5) connect with the working hydraulic motor (17), the lower part of the lower cavity pass through the frame (1) to ensure that the sweep brush (13) can be pushed out of the frame (1), the cavity is designed with bosses on the opposite sides in y-axis direction to Install the guide slide rail (8) and the functional hydraulic cylinder (15); the top of the cuboid is designed with two bosses which are connected by two crossbars along x direction for connecting with the quick changeover joint; two bosses along the y-axis direction are designed 12 on both sides of the cuboid. The center of the boss is reserved with a rectangular groove to ensure moving space of the working hydraulic  (2); both sides of the boss are designed with through holes along the X axis for Installing the working hydraulic  (2).
There is insufficient antecedent basis for these limitations in the claim. 


Claim 4 recites the limitations that are underlined as followed:
Claim 4. A multifunctional rigid-flexible operation engineering rescue accessory according to claim 1 is characterized in that: the flexible cleaning device base (5) is composed of three cylinders with different diameters and heights; the center lines of the three cylinders are on the same line along the z-axis; the upper cylinder is used as the rotating shaft (51) to connect flexible cleaning device base (5) and the working hydraulic motor (17), it is designed with splines (53); the middle cylinder is designed with eight through holes (52) for fixing the connecting rod (92) of the rotating guide sleeve (9), the cylinder is designed with a cylindrical cavity used for placing the retracted sweeping brush (13), it is projected as a regular octagon in z-axis direction, and the penetration direction of the cavity is parallel to the z-axis; the lower cylinder is a cylindrical cavity structure, and the bottom is designed with eight rectangular grooves (54) for fixing the sweeping brush (13) that extends after the cleaning work starts; cylindricalrollers (12) are installed at the junction of the  (54) and internal cylindrical cavity.
There is insufficient antecedent basis for these limitations in the claim. 

Claim 4 recites the limitation "the cylinder" in line 10 on page 13. It is unclear to the examiner if the applicant is referencing upper cylinder, middle cylinder, or lower cylinder. For examination purposes it will be assumed the applicant intended it to be a lower cylinder.   

Claim 5 recites the limitation "the cylinder" in line 18 on page 13. It is unclear to the examiner if the applicant is referencing upper cylinder or the functional hydraulic cylinder (15). For examination purposes it will be assumed the applicant intended it to be the functional hydraulic cylinder (15).   

Claim 5 recites the limitation "the sleeve" in line 21 on page 13. It is unclear to the examiner if the applicant is referencing rotating guide sleeve or moveable guide sleeve. For examination purposes it will be assumed the applicant intended it to be the moveable guide sleeve.   

Claim 5 recites the limitation "bosses" in lines 20 and 21 on page 13. It is unclear to the examiner if the applicant is referencing the same “bosses” for both line or separate “bosses”. For examination purposes it will be assumed the applicant intended it to be the same bosses (63).   

Claim 8 recites the limitations that are underlined as followed:
Claim 8. A multifunctional rigid-flexible operation engineering rescue accessory according to claim 1 is characterized in that: a torsion spring is arranged at the joint of  columnar connecting rod between the brush (13) and the rotating guide sleeve (9); while the sweeping brush (13) and the rotating guide sleeve (9) move down synchronously, the cylinder roller (12) is compressed under the force of the torsion spring and rolled on its surface to expand; finally, the sweeping brush (13) is pushed out and positioned in the rectangular groove (54) at the bottom of the flexible cleaning device base (5); the moving guide sleeve (6) and the rotary guide sleeve (9) are nested with each other and  sleeve bearing (16) is installed between them, which can move synchronously and relatively; the dust cover (14) and the lower end of the moving guide sleeve (6) are fixed, and move synchronously when the sleeve moves downward.
There is insufficient antecedent basis for these limitations in the claim. 

Claim 9 recites the limitations that are underlined as followed:
Claim 9. A multifunctional rigid-flexible operation engineering rescue accessory according to claim 1 is characterized in that: the accessory can function as a rigid gripping device A or a flexible cleaning device B; when working as  gripping device A, the functional hydraulic cylinder (15) piston 14 is pushed out and locked, the sweeping brush (13) is retracted and hidden in the cavity of the flexible cleaning device base (5), and the working hydraulic cylinder (2) piston is pushed out to provide the power pushes the connecting shaft move to drive the four-bar mechanism composed of the gripping claw (4) and the gripping device connecting rod (3): the gripping claw (4) moves in a curve until the two holding claws grasp together, and does not intersect with the protruding part at the bottom of the flexible cleaning device base (5). so as to realize the rigid holding and grasping function of stones: when working as the flexible cleaning device B, the piston of the functional hydraulic cylinder (15) is retracted and locked, the sweeping brush (13) is pushed out and expanded from the cavity of the flexible cleaning device base (5): the piston of the working hydraulic cylinder (2) is retracted back and lock, at this time the gripping claws (4) do not do any work, and the two holding claws (4) are fixed at the two sides of the frame (t) with the maximum distance between them: the working hydraulic motor (17) drives the flexible cleaning device base (5) rotates to drive the sweeping brush (13) in the rectangular groove (54) that has been pushed out and deployed at this time to rotate, so as to realize the flexible gravel cleaning function.
There is insufficient antecedent basis for these limitations in the claim. 
Allowable Subject Matter
Claims 1-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached form PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY BRADY/Examiner, Art Unit 3723                                                                                                                                                 


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723